In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-084 CR

____________________


LAFLOYDRIA LYNETTE JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 93382




MEMORANDUM OPINION

	Pursuant to a plea bargain, appellant LaFloydria Lynette Johnson pled guilty to
burglary of a habitation.  On March 7, 2005, the trial court found the evidence sufficient to
find Johnson guilty, but deferred further proceedings, placed Johnson on community
supervision for five years, assessed a fine of $1,000, and ordered Johnson to pay restitution
in the amount of $85. On July 17, 2006, the State filed a motion to revoke Johnson's
unadjudicated community supervision.  Johnson pled "true" to one violation of the conditions
of her community supervision and "not true" to four other alleged violations. After
conducting a hearing, the trial court found that Johnson violated five conditions of her
community supervision, found Johnson guilty of burglary of a habitation, and assessed
punishment at eleven years of confinement.
	Johnson's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On June 7, 2007, we granted an extension of time for Johnson to file a pro se
brief.  We received no response from appellant.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
  
								 STEVE McKEITHEN
								        Chief Justice

Submitted on September 28, 2007
Opinion Delivered October 10, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.